UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 3/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Stock Index Fund March 31, 2016 (Unaudited) Common Stocks - 99.1% Shares Value ($) Automobiles & Components - .9% BorgWarner 25,864 993,178 Delphi Automotive 32,477 2,436,425 Ford Motor 447,397 6,039,859 General Motors 164,316 5,164,452 Goodyear Tire & Rubber 31,946 1,053,579 Harley-Davidson 22,098 1,134,290 Johnson Controls 74,072 2,886,586 Banks - 5.2% Bank of America 1,193,170 16,131,658 BB&T 88,499 2,944,362 Citigroup 340,525 14,216,919 Citizens Financial Group 60,544 1,268,397 Comerica 20,599 780,084 Fifth Third Bancorp 91,850 1,532,977 Huntington Bancshares 90,312 861,576 JPMorgan Chase & Co. 423,090 25,055,390 KeyCorp 95,128 1,050,213 M&T Bank 18,981 2,106,891 People's United Financial 35,987 a 573,273 PNC Financial Services Group 58,387 4,937,789 Regions Financial 155,591 1,221,389 SunTrust Banks 58,981 2,128,034 U.S. Bancorp 189,225 7,680,643 Wells Fargo & Co. 533,707 25,810,071 Zions Bancorporation 21,376 517,513 Capital Goods - 7.2% 3M 69,897 11,646,937 Allegion 10,586 674,434 AMETEK 27,883 1,393,592 Boeing 72,400 9,190,456 Caterpillar 67,021 5,129,787 Cummins 19,353 2,127,669 Danaher 68,965 6,542,020 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Capital Goods - 7.2% (continued) Deere & Co. 34,638 a 2,666,780 Dover 18,648 1,199,626 Eaton 53,250 3,331,320 Emerson Electric 74,345 4,042,881 Fastenal 33,233 a 1,628,417 Flowserve 16,046 712,603 Fluor 17,060 916,122 General Dynamics 33,812 4,441,882 General Electric 1,077,554 34,255,442 Honeywell International 88,611 9,928,863 Illinois Tool Works 37,642 3,856,046 Ingersoll-Rand 29,715 1,842,627 Jacobs Engineering Group 14,962 b 651,595 L-3 Communications Holdings 9,027 1,069,700 Lockheed Martin 30,379 6,728,948 Masco 38,994 1,226,361 Northrop Grumman 20,978 4,151,546 PACCAR 39,809 2,177,154 Parker Hannifin 15,813 1,756,508 Pentair 20,450 1,109,617 Quanta Services 18,630 b 420,293 Raytheon 34,624 4,245,941 Rockwell Automation 15,145 1,722,744 Rockwell Collins 15,332 1,413,764 Roper Technologies 11,636 2,126,712 Snap-on 6,446 1,011,958 Stanley Black & Decker 17,590 1,850,644 Textron 31,959 1,165,225 United Rentals 10,772 b 669,911 United Technologies 89,293 8,938,229 W.W. Grainger 6,759 a 1,577,753 Xylem 21,717 888,225 Commercial & Professional Services - .7% ADT 20,398 841,621 Cintas 10,784 968,511 Dun & Bradstreet 3,879 399,847 Equifax 13,808 1,578,116 Nielsen Holdings 42,172 2,220,778 Pitney Bowes 22,770 490,466 Common Stocks - 99.1% (continued) Shares Value ($) Commercial & Professional Services - .7% (continued) Republic Services 28,367 1,351,688 Robert Half International 14,809 689,803 Stericycle 9,422 b 1,188,962 Tyco International 48,919 1,795,816 Verisk Analytics 17,693 b 1,414,025 Waste Management 48,458 2,859,022 Consumer Durables & Apparel - 1.5% Coach 32,286 1,294,346 D.R. Horton 38,365 1,159,774 Garmin 14,074 a 562,397 Hanesbrands 46,150 1,307,891 Harman International Industries 7,813 695,670 Hasbro 12,467 998,607 Leggett & Platt 16,111 779,772 Lennar, Cl. A 20,722 1,002,116 Mattel 40,124 a 1,348,969 Michael Kors Holdings 20,796 b 1,184,540 Mohawk Industries 7,154 b 1,365,699 Newell Rubbermaid 31,745 a 1,405,986 NIKE, Cl. B 154,850 9,518,629 PulteGroup 38,595 722,112 PVH 9,208 912,144 Ralph Lauren 7,083 681,810 Under Armour, Cl. A 20,503 a,b 1,739,269 VF 39,349 2,548,241 Whirlpool 8,885 1,602,321 Consumer Services - 1.9% Carnival 52,796 2,786,045 Chipotle Mexican Grill 3,511 a,b 1,653,576 Darden Restaurants 13,043 864,751 H&R Block 27,265 720,341 Marriott International, Cl. A 22,785 a 1,621,836 McDonald's 104,167 13,091,709 Royal Caribbean Cruises 19,334 1,588,288 Starbucks 169,737 10,133,299 Starwood Hotels & Resorts Worldwide 19,883 c 1,658,839 Wyndham Worldwide 13,500 1,031,805 Wynn Resorts 9,218 a 861,238 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Consumer Services - 1.9% (continued) Yum! Brands 47,270 3,869,049 Diversified Financials - 4.7% Affiliated Managers Group 6,403 b 1,039,847 American Express 94,683 5,813,536 Ameriprise Financial 19,550 1,837,896 Bank of New York Mellon 124,329 4,579,037 Berkshire Hathaway, Cl. B 216,244 b 30,680,699 BlackRock 14,617 4,978,112 Capital One Financial 61,186 4,240,802 Charles Schwab 136,540 3,825,851 CME Group 38,495 3,697,445 Discover Financial Services 47,944 2,441,308 E*TRADE Financial 33,219 b 813,533 Franklin Resources 44,589 1,741,200 Goldman Sachs Group 45,374 7,122,811 Intercontinental Exchange 13,638 3,206,839 Invesco 48,435 1,490,345 Legg Mason 11,458 397,363 Leucadia National 37,644 608,703 McGraw-Hill Financial 31,287 3,096,787 Moody's 19,904 1,921,930 Morgan Stanley 174,346 4,360,393 Nasdaq 13,483 895,002 Navient 39,919 477,830 Northern Trust 24,739 1,612,241 State Street 46,454 2,718,488 Synchrony Financial 95,063 b 2,724,506 T. Rowe Price Group 28,922 2,124,610 Energy - 6.7% Anadarko Petroleum 57,658 2,685,133 Apache 42,821 2,090,093 Baker Hughes 50,024 2,192,552 Cabot Oil & Gas 52,554 1,193,501 California Resources 1 1 Cameron International 21,954 b 1,472,016 Chesapeake Energy 58,371 a 240,489 Chevron 217,346 20,734,808 Cimarex Energy 10,630 1,033,980 Common Stocks - 99.1% (continued) Shares Value ($) Energy - 6.7% (continued) Columbia Pipeline Group 44,122 1,107,462 Concho Resources 14,830 b 1,498,423 ConocoPhillips 141,703 5,706,380 Devon Energy 58,163 1,595,993 Diamond Offshore Drilling 8,510 184,922 EOG Resources 63,432 4,603,895 EQT 18,370 1,235,566 Exxon Mobil 479,374 40,070,873 FMC Technologies 26,933 b 736,887 Halliburton 98,973 3,535,316 Helmerich & Payne 12,113 a 711,275 Hess 30,451 1,603,245 Kinder Morgan 209,931 3,749,368 Marathon Oil 96,339 1,073,216 Marathon Petroleum 61,455 2,284,897 Murphy Oil 18,555 467,400 National Oilwell Varco 44,242 a 1,375,926 Newfield Exploration 22,631 b 752,481 Noble Energy 48,441 1,521,532 Occidental Petroleum 88,135 6,031,078 ONEOK 24,138 a 720,761 Phillips 66 54,797 4,744,872 Pioneer Natural Resources 18,751 2,639,016 Range Resources 19,536 a 632,576 Schlumberger 144,555 10,660,931 Southwestern Energy 43,673 a,b 352,441 Spectra Energy 75,417 2,307,760 Tesoro 13,979 1,202,334 Transocean 38,519 a 352,064 Valero Energy 55,397 3,553,164 Williams 76,471 1,228,889 Food & Staples Retailing - 2.4% Costco Wholesale 50,723 7,992,930 CVS Health 127,234 13,197,983 Kroger 112,444 4,300,983 Sysco 60,482 2,826,324 Walgreens Boots Alliance 99,718 8,400,244 Wal-Mart Stores 181,029 12,398,676 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Food & Staples Retailing - 2.4% (continued) Whole Foods Market 37,639 1,170,949 Food, Beverage & Tobacco - 5.8% Altria Group 225,116 14,105,769 Archer-Daniels-Midland 69,544 2,525,143 Brown-Forman, Cl. B 12,220 1,203,303 Campbell Soup 20,302 1,295,065 Coca-Cola 449,410 20,848,130 Coca-Cola Enterprises 24,965 1,266,724 ConAgra Foods 49,554 2,211,099 Constellation Brands, Cl. A 20,272 3,062,896 Dr. Pepper Snapple Group 21,743 1,944,259 General Mills 68,908 4,365,322 Hershey 17,230 1,586,711 Hormel Foods 31,848 1,377,108 J.M. Smucker 13,656 1,773,095 Kellogg 29,447 2,254,168 Kraft Heinz 67,903 5,334,460 McCormick & Co. 13,266 1,319,702 Mead Johnson Nutrition 21,613 1,836,457 Molson Coors Brewing, Cl. B 20,841 2,004,487 Mondelez International, Cl. A 182,716 7,330,566 Monster Beverage 17,343 b 2,313,209 PepsiCo 166,936 17,107,601 Philip Morris International 178,825 17,544,521 Reynolds American 95,097 4,784,330 Tyson Foods, Cl. A 33,903 2,259,974 Health Care Equipment & Services - 5.0% Abbott Laboratories 171,268 7,164,140 Aetna 40,148 4,510,628 AmerisourceBergen 22,502 1,947,548 Anthem 29,868 4,151,353 Baxter International 62,312 2,559,777 Becton Dickinson & Co. 24,180 3,671,008 Boston Scientific 154,263 b 2,901,687 C.R. Bard 8,455 1,713,575 Cardinal Health 37,465 3,070,257 Centene 19,626 b 1,208,373 Cerner 35,160 b 1,862,074 Common Stocks - 99.1% (continued) Shares Value ($) Health Care Equipment & Services - 5.0% (continued) Cigna 29,120 3,996,429 DaVita HealthCare Partners 19,323 b 1,417,922 DENTSPLY SIRONA 27,700 1,707,151 Edwards Lifesciences 24,739 b 2,182,227 Express Scripts Holding 76,986 b 5,288,168 HCA Holdings 35,346 b 2,758,755 Henry Schein 9,484 b 1,637,223 Hologic 22,526 b 777,147 Humana 16,965 3,103,747 Intuitive Surgical 4,309 b 2,589,924 Laboratory Corporation of America Holdings 11,446 b 1,340,670 McKesson 26,517 4,169,798 Medtronic 162,299 12,172,425 Patterson 9,314 433,380 Quest Diagnostics 16,325 1,166,421 St. Jude Medical 31,795 1,748,725 Stryker 36,061 3,868,985 Tenet Healthcare 10,967 b 317,275 UnitedHealth Group 109,449 14,107,976 Universal Health Services, Cl. B 10,362 1,292,349 Varian Medical Systems 11,718 a,b 937,674 Zimmer Biomet Holdings 20,601 2,196,685 Household & Personal Products - 2.1% Church & Dwight 15,061 1,388,323 Clorox 14,869 1,874,386 Colgate-Palmolive 102,615 7,249,750 Estee Lauder, Cl. A 25,196 2,376,235 Kimberly-Clark 41,569 5,591,446 Procter & Gamble 306,546 25,231,801 Insurance - 2.6% Aflac 49,398 3,118,990 Allstate 44,563 3,002,209 American International Group 132,041 7,136,816 Aon 31,525 3,292,786 Assurant 8,010 617,972 Chubb 53,165 6,334,610 Cincinnati Financial 17,282 1,129,552 Hartford Financial Services Group 45,946 2,117,192 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Insurance - 2.6% (continued) Lincoln National 29,369 1,151,265 Loews 31,049 1,187,935 Marsh & McLennan Cos. 60,027 3,649,041 MetLife 127,281 5,592,727 Principal Financial Group 30,769 1,213,837 Progressive 66,745 2,345,419 Prudential Financial 51,214 3,698,675 Torchmark 14,075 762,302 Travelers 34,129 3,983,196 Unum Group 28,026 866,564 Willis Towers Watson 15,789 1,873,526 XL Group 34,603 1,273,390 Materials - 2.8% Air Products & Chemicals 22,372 3,222,687 Airgas 7,470 1,058,051 Alcoa 149,219 a 1,429,518 Avery Dennison 9,843 709,779 Ball 16,307 1,162,526 CF Industries Holdings 27,715 868,588 Dow Chemical 129,342 6,578,334 E.I. du Pont de Nemours & Co. 100,778 6,381,263 Eastman Chemical 16,508 1,192,373 Ecolab 30,331 3,382,513 FMC 15,196 a 613,463 Freeport-McMoRan 143,886 a 1,487,781 International Flavors & Fragrances 9,135 1,039,289 International Paper 47,984 1,969,263 LyondellBasell Industries, Cl. A 39,991 3,422,430 Martin Marietta Materials 7,638 1,218,337 Monsanto 50,223 4,406,566 Mosaic 40,584 1,095,768 Newmont Mining 60,050 1,596,129 Nucor 36,646 1,733,356 Owens-Illinois 18,700 b 298,452 PPG Industries 30,891 3,444,038 Praxair 32,558 3,726,263 Sealed Air 22,745 1,091,987 Sherwin-Williams 9,315 2,651,701 Vulcan Materials 15,265 1,611,526 Common Stocks - 99.1% (continued) Shares Value ($) Materials - 2.8% (continued) WestRock 29,965 1,169,554 Media - 3.1% Cablevision Systems, Cl. A 25,862 853,446 CBS, Cl. B 49,920 2,750,093 Comcast, Cl. A 280,666 17,143,079 Discovery Communications, Cl. A 17,330 b 496,158 Discovery Communications, Cl. C 27,682 b 747,414 Interpublic Group of Companies 47,279 1,085,053 News Corp., Cl. A 43,737 558,521 News Corp., Cl. B 12,058 159,769 Omnicom Group 27,882 2,320,619 Scripps Networks Interactive, Cl. A 11,252 a 737,006 TEGNA 25,422 596,400 Time Warner 91,912 6,668,216 Time Warner Cable 32,678 6,686,572 Twenty-First Century Fox, Cl. A 129,518 3,610,962 Twenty-First Century Fox, Cl. B 49,216 1,387,891 Viacom, Cl. B 40,744 1,681,912 Walt Disney 173,375 17,217,871 Pharmaceuticals, Biotechnology & Life Sciences - 9.1% AbbVie 186,171 10,634,088 Agilent Technologies 38,392 1,529,921 Alexion Pharmaceuticals 25,634 b 3,568,766 Allergan 45,551 b 12,209,035 Amgen 86,584 12,981,539 Baxalta 78,633 3,176,773 Biogen 25,447 b 6,624,363 Bristol-Myers Squibb 192,681 12,308,462 Celgene 90,382 b 9,046,334 Eli Lilly & Co. 112,038 8,067,856 Endo International 22,950 b 646,043 Gilead Sciences 157,768 14,492,568 Illumina 16,948 b 2,747,440 Johnson & Johnson 318,529 34,464,838 Mallinckrodt 13,102 b 802,891 Merck & Co. 320,484 16,956,808 Mylan 46,836 b 2,170,849 PerkinElmer 12,525 619,487 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 9.1% (continued) Perrigo 16,627 2,127,092 Pfizer 698,793 20,712,225 Regeneron Pharmaceuticals 9,004 b 3,245,402 Thermo Fisher Scientific 45,471 6,438,239 Vertex Pharmaceuticals 28,192 b 2,240,982 Waters 9,287 b 1,225,141 Zoetis 52,505 2,327,547 Real Estate - 3.0% American Tower 48,902 c 5,006,098 Apartment Investment & Management, Cl. A 17,704 c 740,381 AvalonBay Communities 15,696 c 2,985,379 Boston Properties 17,426 c 2,214,496 CBRE Group, Cl. A 31,844 b 917,744 Crown Castle International 38,455 c 3,326,357 Equinix 7,871 a,c 2,603,018 Equity Residential 41,873 c 3,141,731 Essex Property Trust 7,449 c 1,742,023 Extra Space Storage 14,178 c 1,325,076 Federal Realty Investment Trust 7,975 c 1,244,499 General Growth Properties 66,834 c 1,986,975 HCP 52,317 a,c 1,704,488 Host Hotels & Resorts 86,035 c 1,436,785 Iron Mountain 21,589 c 732,083 Kimco Realty 48,688 c 1,401,241 Macerich 14,701 c 1,164,907 Prologis 60,107 c 2,655,527 Public Storage 16,772 c 4,626,221 Realty Income 28,493 a,c 1,781,097 Simon Property Group 35,570 c 7,387,533 SL Green Realty 11,356 c 1,100,169 UDR 30,073 c 1,158,713 Ventas 38,724 c 2,438,063 Vornado Realty Trust 20,276 c 1,914,663 Welltower 40,949 c 2,839,404 Weyerhaeuser 91,408 c 2,831,820 Retailing - 5.4% Advance Auto Parts 8,339 1,337,075 Amazon.com 44,553 b 26,448,443 Common Stocks - 99.1% (continued) Shares Value ($) Retailing - 5.4% (continued) AutoNation 7,677 b 358,362 AutoZone 3,509 b 2,795,585 Bed Bath & Beyond 19,582 b 972,050 Best Buy 33,911 1,100,073 CarMax 22,685 a,b 1,159,204 Dollar General 34,074 2,916,734 Dollar Tree 27,052 b 2,230,708 Expedia 13,366 1,441,122 GameStop, Cl. A 13,468 a 427,340 Gap 27,197 a 799,592 Genuine Parts 17,607 1,749,432 Home Depot 146,344 19,526,680 Kohl's 22,766 1,061,123 L Brands 29,291 2,572,043 Lowe's 105,192 7,968,294 Macy's 35,923 1,583,845 Netflix 49,033 a,b 5,012,644 Nordstrom 16,098 a 920,967 O'Reilly Automotive 11,235 b 3,074,570 Priceline Group 5,723 b 7,376,718 Ross Stores 46,842 2,712,152 Signet Jewelers 9,133 1,132,766 Staples 70,943 782,501 Target 69,595 5,726,277 The TJX Companies 77,098 6,040,628 Tiffany & Co. 13,113 962,232 Tractor Supply 15,304 1,384,400 TripAdvisor 12,531 b 833,312 Urban Outfitters 10,670 b 353,070 Semiconductors & Semiconductor Equipment - 2.8% Analog Devices 36,000 2,130,840 Applied Materials 132,307 2,802,262 Broadcom 42,903 6,628,513 First Solar 8,210 b 562,139 Intel 545,134 17,635,085 KLA-Tencor 17,972 1,308,541 Lam Research 17,927 1,480,770 Linear Technology 27,188 1,211,497 Microchip Technology 22,945 a 1,105,949 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 2.8% (continued) Micron Technology 124,026 b 1,298,552 NVIDIA 59,830 2,131,743 Qorvo 15,004 b 756,352 QUALCOMM 173,067 8,850,646 Skyworks Solutions 21,881 1,704,530 Texas Instruments 117,195 6,729,337 Xilinx 29,317 1,390,505 Software & Services - 12.4% Accenture, Cl. A 72,458 8,361,653 Activision Blizzard 57,068 1,931,181 Adobe Systems 57,494 b 5,392,937 Akamai Technologies 20,461 b 1,137,018 Alliance Data Systems 7,100 b 1,562,000 Alphabet, Cl. A 33,762 b 25,757,030 Alphabet, Cl. C 34,298 b 25,550,295 Autodesk 26,509 b 1,545,740 Automatic Data Processing 53,637 4,811,775 CA 34,323 1,056,805 Citrix Systems 17,872 b 1,404,382 Cognizant Technology Solutions, Cl. A 69,292 b 4,344,608 CSRA 15,665 421,389 eBay 125,460 b 2,993,476 Electronic Arts 35,159 b 2,324,361 Facebook, Cl. A 264,737 b 30,206,492 Fidelity National Information Services 32,091 2,031,681 Fiserv 25,791 b 2,645,641 International Business Machines 102,101 15,463,196 Intuit 30,375 3,159,304 MasterCard, Cl. A 113,843 10,758,163 Microsoft 913,348 50,444,210 Oracle 363,986 14,890,667 Paychex 36,920 1,994,049 PayPal Holdings 127,592 4,925,051 Red Hat 20,631 b 1,537,216 salesforce.com 72,708 b 5,368,032 Symantec 79,203 1,455,751 Teradata 16,962 b 445,083 Total System Services 19,374 921,815 VeriSign 11,303 a,b 1,000,768 Common Stocks - 99.1% (continued) Shares Value ($) Software & Services - 12.4% (continued) Visa, Cl. A 221,622 16,949,651 Western Union 58,351 1,125,591 Xerox 109,822 1,225,614 Yahoo! 100,446 b 3,697,417 Technology Hardware & Equipment - 5.5% Amphenol, Cl. A 34,955 2,021,098 Apple 640,176 69,772,782 Cisco Systems 582,874 16,594,423 Corning 129,057 2,696,001 EMC 224,619 5,986,096 F5 Networks 8,030 b 849,976 FLIR Systems 15,671 516,359 Harris 13,952 1,086,303 Hewlett Packard Enterprise 198,625 3,521,621 HP 199,732 2,460,698 Juniper Networks 40,045 1,021,548 Motorola Solutions 18,129 1,372,365 NetApp 35,140 958,971 SanDisk 23,362 1,777,381 Seagate Technology 34,521 a 1,189,248 TE Connectivity 42,800 2,650,176 Western Digital 26,264 1,240,711 Telecommunication Services - 2.8% AT&T 709,978 27,809,838 CenturyLink 63,512 2,029,844 Frontier Communications 130,416 a 729,025 Level 3 Communications 32,189 b 1,701,189 Verizon Communications 470,176 25,427,118 Transportation - 2.1% American Airlines Group 69,736 2,859,873 CH Robinson Worldwide 16,614 1,233,257 CSX 113,645 2,926,359 Delta Air Lines 90,845 4,422,335 Expeditors International of Washington 21,104 1,030,086 FedEx 30,114 4,900,150 J.B. Hunt Transport Services 10,485 883,256 Kansas City Southern 12,642 1,080,259 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Transportation - 2.1% (continued) Norfolk Southern 34,629 2,882,864 Ryder System 5,791 375,141 Southwest Airlines 75,303 3,373,574 Union Pacific 97,787 7,778,956 United Continental Holdings 41,603 b 2,490,356 United Parcel Service, Cl. B 79,699 8,405,854 Utilities - 3.4% AES 73,476 867,017 AGL Resources 13,717 893,525 Ameren 28,200 1,412,820 American Electric Power 56,612 3,759,037 American Water Works 20,612 1,420,785 CenterPoint Energy 51,085 1,068,698 CMS Energy 31,169 1,322,812 Consolidated Edison 33,711 2,582,937 Dominion Resources 68,302 5,130,846 DTE Energy 20,625 1,869,863 Duke Energy 78,844 6,361,134 Edison International 37,473 2,693,934 Entergy 21,033 1,667,496 Eversource Energy 35,807 2,088,980 Exelon 105,187 3,772,006 FirstEnergy 47,668 1,714,618 NextEra Energy 53,142 6,288,824 NiSource 35,222 829,830 NRG Energy 38,491 500,768 PG&E 56,251 3,359,310 Pinnacle West Capital 12,878 966,751 PPL 76,949 2,929,448 Public Service Enterprise Group 58,233 2,745,104 SCANA 15,703 1,101,565 Sempra Energy 26,865 2,795,303 Southern 104,323 5,396,629 TECO Energy 26,102 718,588 WEC Energy Group 37,067 2,226,615 Xcel Energy 57,487 2,404,106 Total Common Stocks (cost $931,012,411) Principal Short-Term Investments - .0% Amount ($) Value ($) U.S. Treasury Bills; 0.32%, 6/23/16 (cost $1,094,187) 1,095,000 d Other Investment - .9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $18,020,973) 18,020,973 e Investment of Cash Collateral for Securities Loaned - .9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $19,056,218) 19,056,218 e Total Investments (cost $969,183,789) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At March 31, 2016, the value of the fund’s securities on loan was $38,101,290 and the value of the collateral held by the fund was $38,996,775, consisting of cash collateral of $19,056,218 and U.S. Government & Agency securities valued at $19,940,557. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 12.4 Pharmaceuticals, Biotechnology & Life Sciences 9.1 Capital Goods 7.2 Energy 6.7 Food, Beverage & Tobacco 5.8 Technology Hardware & Equipment 5.5 Retailing 5.4 Banks 5.2 Health Care Equipment & Services 5.0 Diversified Financials 4.7 Utilities 3.4 Media 3.1 Real Estate 3.0 Materials 2.8 Semiconductors & Semiconductor Equipment 2.8 Telecommunication Services 2.8 Insurance 2.6 Food & Staples Retailing 2.4 Household & Personal Products 2.1 Transportation 2.1 Consumer Services 1.9 Short-Term/Money Market Investments 1.8 Consumer Durables & Apparel 1.5 Automobiles & Components .9 Commercial & Professional Services .7 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Stock Index Fund March 31, 2016 (Unaudited) The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 2,061,903,816 - - Equity Securities— Foreign Common Stocks † 11,171,409 - - Mutual Funds 37,077,191 - - U.S. Treasury - 1.094,490 - Other Financial Instruments: Financial Futures †† 606,197 - - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus Stock Index Fund March 31, 2016 (Unaudited) Market Value Unrealized Covered by Appreciation at Contracts Contracts ($) Expiration 03/31/2016 ($) Financial Futures Long Standard & Poor's 500 E-mini 189 19,386,675 June 2016 606,197 Gross Unrealized Appreciation See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the "Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, NOTES which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at March 31, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. At March 31, 2016, accumulated net unrealized appreciation on investments was $1,142,063,117, consisting of $1,189,820,657 gross unrealized appreciation and $47,757,540 gross unrealized depreciation. At March 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Index Fund, Inc. By: /s/ Bradley J.
